                                                     Notice Recipients
District/Off: 0970−2                         User: rootk                          Date Created: 11/21/2018
Case: 2:15−bk−15653−PS                       Form ID: pdf010                      Total: 56


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          JPMORGAN CHASE BANK NA
cr          Bank of America, National Association, as Assignee to Banc of America Mortgage Capital Corporation
cr          AMERICAN EXPRESS CENTURION BANK
                                                                                                                    TOTAL: 3

Recipients of Notice of Electronic Filing:
tr          RUSSELL BROWN                mail@ch13bk.com
aty         DAVID WINTHROP COWLES                   ecf@tblaw.com
aty         MARK WESBROOKS                  wesbrooksefax@gmail.com
aty         MARY K. FARRINGTON−LORCH                    MaryKFL@farringtonlorchlaw.com
aty         MICHAEL D MAZUR                 complaint@mazurbrooks.com
aty         NANCY J MARCH               nmarch@fclaw.com
aty         NATHAN FREDERICK JONES SMITH                    nathan@mclaw.org
aty         RUSSELL BROWN                mail@ch13bk.com
aty         Rachel Elizabeth Flinn         rflinn@ch13bk.com
                                                                                                                    TOTAL: 9

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          CATHERINE ANNE WILLIAMSON                   2272 S. MCCLELLAND PL.             CHANDLER, AZ 85286
cr          SunTrust Mortgage Inc.        1001 Semmes Avenue          Richmond, VA 23224
cr          Victoria Gunvalson        c/o Fennemore Craig, P.C.       Nancy J. March        One S.Church Avenue         Suite
            1000       Tucson, AZ 85701−1627
md          Rex C Anderson         LAW OFFICE OF REX C ANDERSON PC                  15029 N THOMPSON PEAK
            PARKWAY            SUITE B111−471           SCOTTSDALE, AZ 85260−2223
intp        Robert Williamson III        Wesbrooks Law Firm PLLC          15396 N. 83rd Ave.        Ste. C100       Peoria, AZ
            85381
cr          Suntrust Mortgage, Inc        Bankruptcy Department RVW 3034           PO Box 27767        Richmond, VA 23261
sp          MARK WESBROOKS                THE WESBROOKS LAW FIRM                 8151 E INDIAN BEND ROAD              SUITE
            115       SCOTTSDALE, AZ 85250
cr          Suntrust Mortgage, Inc        Bankruptcy Department RVW 3034           PO Box 27767        Richmond, VA 23261
cr          SunTrust Bank        Bankruptcy Department          VA − RVW − 3034          P.O. BOX 27767        RICHMOND,
            VA 23261
aty         Rex C. Anderson         Law Office of Rex C. Anderson, P.C.       Suite B111−471         15029 N. Thompson
            Peak       Scottsdale, AZ 85260−2223
smg         AZ DEPARTMENT OF REVENUE                   BANKRUPTCY & LITIGATION                1600 W. MONROE, 7TH
            FL.       PHOENIX, AZ 85007−2650
14460756 ALLIED COLLECTION SERV                   3080 S DURANGO DR STE 20             LAS VEGAS, NV 89117
13873271 AMERICAN EXPRESS                  P.O. BOX 297879         Fort Lauderdale FL 33329−7879
14460751 AMEX             PO BOX 297871          FORT LAUDERDALE, FL 33329
14460752 ANITA RENNER                12224 E BIRCHWOOD PLACE               CHANDLER, AZ 85249
14460754 ARDEN PARK HOA                 PO BOX 60668           PHOENIX, AZ 85082
13873272 ARIZONA DEPARTMENT OF REVENUE                         BANKRUPTCY DIVISION FIELD 1011                1600 W
            MONROE 7TH FLOOR               Phoenix AZ 85007
14460753 BAILUS COOK & KELESIS, LTD                   517 SOUTH 9TH STREET            LAS VEGAS, AZ 89101
13873273 Bk Of Amer            Po Box 982238         El Paso TX 79998
14460750 CALIFORNIA BUSINESS BU                  4542 RUFFNER ST STE 160             SAN DEIGO, CA 92111
13873274 Cbna/SEARS             Po Box 6283         Sioux Falls SD 57117
13873275 Chase Card           Po Box 15298         Wilmington DE 19850
14460755 DALLAS COUNTY TAX                   ASSESSOR           PO BOX 139066         DALLAS, TX 75313−9066
14460667 DESCIACCA GLASSWARE 1                    SOURCE          81 W BOSTON          CHANDLER, AZ 85225
14031706 Department Store National Bank            c/o Quantum3 Group LLC          PO Box 657        Kirkland, WA
            98083−0657
13873276 Elan Financial Service          777 E Wisconsin Ave         Milwaukee WI 53202
14460668 HOSPITAL H SAN JOSE DEL CABO                    CARRETERA TRANSPENISULAR KM 24.5                    FRACCION C−1,
            COL. CERRO           COLORADO             SAN JOSE DEL CABO, B.C.S., CP            23406
13873277 IRS          P O BOX 7346          Philadelphia PA 19101
13913484 JPMorgan Chase Bank, N.A.             David W. Cowles        2525 E. Camelback Rd, Ste 700         Phoenix, AZ
            85016
13873278 Jpm Chase           Po Box 24696         Columbus OH 43224
14460421 MEDICA LOS CABOS                  ZARAGOZA S−N, COL. 5 DE             FEBRERO           SAN JOSE DEL CABO,
            BAJA         CALIFORNIA SUR
13873279 Mcydsnb            9111 Duke Blvd         Mason OH 45040
13987844 Midland Funding, LLC             PO Box 2011         Warren MI 48090
14460422 NEIGHBORHOOD CREDIT UN                     PO BOX 803476          Dallas TX 75380
14460419 NET REP MARKETING                  840 S RANCHO DRIVE            SUITE 4316         LAS VEGAS, NV 89106
14039266 Portfolio Recovery Associates, LLC            POB 12914        Norfolk VA 23541
13873280 Rui Credit Services In          1305 Walt Whitman Rd Ste         Melville NY 11747
     Case 2:15-bk-15653-PS Doc 213-3 Filed 11/20/18 Entered 11/20/18 16:48:46                                              Desc
                 All ptys attys creditrs SMG: Notice Recipients Page 1 of 2
14460420   STAN        JOHNSON−COHEN/JOHNSON, LLC                  255 E WARM SPRINGS ROAD         LAS VEGAS, NV
           89119
13898462   SunTrust Mortgage, Inc.      Bankruptcy Department RVW 3034        PO Box 27767 Richmond, VA 23261
13873281   Suntrust Mortgage/Cc 5       1001 Semmes Ave         Richmond VA 23224
13873282   Syncb/Care Credit       950 Forrer Blvd      Kettering OH 45420
14460417   TATE & KIRLIN ASSOCIATES              2810 SOUTHHAMPTON ROAD            PHILADELPHIA, PA
           19154−1207
14460418   VICTORIA GUNVALSON               C/O LAW OFFICE OF HAYES & WELSH            199 N ARROYO GRANDE
           BLVD         SUITE 200        HENDERSON, NV 89074
13873283   ZWICKER & ASSOCIATES, P.C.              1225 W. WASHINGTON STREET, STE. 110          Tempe AZ
           85281
                                                                                                      TOTAL: 44




    Case 2:15-bk-15653-PS Doc 213-3 Filed 11/20/18 Entered 11/20/18 16:48:46                                 Desc
                All ptys attys creditrs SMG: Notice Recipients Page 2 of 2
